Citation Nr: 0334522	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  98-00 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for pedunculated warts of the face, neck and hands.

2.  Entitlement to an initial compensable evaluation for 
residuals of a right foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had active, honorable service from February 1948 
to February 1951 and from February 1951 to December 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the Regional 
Office (RO) that granted service connection for pedunculated 
warts of the face, neck and hands, and for residuals of an 
injury to the right foot.  A noncompensable evaluation was 
assigned for each disability, effective September 30, 1996, 
the date the veteran's claim was received.  This case was 
previously before the Board in February 2001, at which time 
it was remanded for additional development.  Based on the 
receipt of additional evidence, including the reports of 
Department of Veterans Affairs (VA) examinations in January 
and February 2002, the RO, in a rating action dated in April 
2002, assigned a 10 percent evaluation for the veteran's 
service-connected warts, effective February 19, 2002.  

By decision dated in September 2002, the Board found that a 
compensable evaluation was warranted for the veteran's warts, 
prior to February 19, 2002.  That decision also denied an 
initial evaluation in excess of 10 percent for the warts from 
February 19, 2002 and denied an initial compensable 
evaluation for residuals of a right foot injury.  The veteran 
filed an appeal with the United States Court of Appeals for 
Veterans Claims (Court) which, by Order dated May 7, 2003, 
granted the Secretary's Motion for Remand.  The Court Order 
vacated those parts of the Board's decision that denied an 
initial evaluation in excess of 10 percent for pedunculated 
warts of the face, neck and hands, prior to February 19, 
2002; denied an initial evaluation in excess of 10 percent 
for pedunculated warts of the face, neck and hands, from 
February 19, 2002; and denied an initial compensable 
evaluation for residuals of a right foot injury.  It is noted 
that the Motion for Remand stated that the Board had not 
properly addressed the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002))

By rating action dated in October 2002, the RO effectuated 
the Board's decision and assigned a 10 percent evaluation for 
pedunculated warts of the face, neck and hands, effective 
from September 30, 1996.  Accordingly, the Board believes 
that the issues are properly set forth on the cover page.

The Board also notes that the issues of entitlement to 
service connection for duodenal ulcer disease and entitlement 
to a 10 percent evaluation pursuant to the provisions of 
38 C.F.R. § 3.324 (2003) were addressed in the statement of 
the case issued in November 1997 and the veteran filed a 
timely appeal as to these matters.  However, during the 
hearing at the RO in June 1998, the veteran withdrew the 
claim for service connection for duodenal ulcer disease from 
appellate consideration.  In addition, in light of the June 
1998 rating action that assigned a 10 percent evaluation 
under the provisions of 38 C.F.R. § 3.324 (and the subsequent 
grant of a 10 percent rating for the veteran's service-
connected warts effective from September 30, 1996), this 
matter has been resolved in the veteran's favor and this 
decision is limited to the issues set forth on the cover 
page.


REMAND

On November 9, 2000, the VCAA became law.  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, including which evidence, if any, the 
veteran is expected to obtain and submit, and which evidence 
will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

It is unclear, at this time, whether the VCAA applies to 
these claims because they were filed before enactment of the 
law.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir., August 
25, 2003).  However, the factual scenario in Kuzma, as well 
as in the prior Federal Circuit cases of Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002), and Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002) cited therein, was that proceedings 
were complete before VA when the VCAA was enacted.  Clearly, 
that is not the case here.  Furthermore, there is contrary 
legal precedent, see VAOPGCPREC 11-00, which holds the VCAA 
applies retroactively to claims pending on the date the law 
was enacted, such as these claims.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) (2003) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9 
(2002)).  The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the only notice afforded the veteran was 
provided in the supplemental statement of the case issued in 
April 2002.  The Board observes that the provisions of 
38 C.F.R. § 3.159 (2003) were set forth.  This is not 
sufficient to satisfy the VCAA notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Therefore, in light of the uncertain state of the law 
regarding the VCAA's applicability to claims such as these, 
and the potential prejudice to the appellant if the Board 
were to proceed to issue a decision at this time, the Board 
concludes a remand is needed for compliance with the notice 
and duty to assist provisions contained in the VCAA.  It 
would be harmless for the Board to require compliance with 
the VCAA if it did not apply to the claims.  In fact, it 
would be more advantageous to the veteran.  The veteran may 
waive the right to notice and duty to assist required by the 
VCAA, although the record does not reflect that he has done 
so.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the decisions of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003), 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


